Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Applicant’s arguments, filed 01/27/2021, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 01/27/2021, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Applicant’s amendment amended claims 1, 3, 9, and 11-12.
Applicant’s amendment cancelled claims 2 and 10.
Applicant’s amendment left claims 4-8 and 13-16 as originally filed.
Claims 1, 3-9, and 11-16 are the current claims hereby under examination. 
Claim Objections
Claim 9 is objected to because of the following informalities:  
In Claim 9 line 4, please change “and receive” in line 4 to read “and receiving” or delete the word “receive”
In Claim 9 line 8 Please change “calculate” in line 4 to read “calculating” or delete the word “calculate”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations is/are: 
The generic placeholder “receiver” modified with the functional language “receiving electrocardiogram information…” in Claim 9.
The generic placeholder “a first calculator” modified with the functional language “calculating a pulse transit time…” in Claim 9.
The generic placeholder “a corrector” modified with the functional language “calculating a diastolic pressure value…” in Claim 9.
The generic placeholder “a displayer” modified with the functional language “displaying the diastolic…” in Claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(b) – Modified
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 9-16 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitations listed above invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification filed 10/26/2018 states on page 8 “the components of the blood pressure measuring apparatus 200 are not limited to names thereof, but may be defined by functions thereof.” The receiver 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

For the purpose of examination, a receiver will be interpreted as any device capable of receiving data, a calculator and corrector will be interpreted as any processing device, and a displayer will be interpreted as any device capable of displaying information.
Response to Arguments
Applicant’s arguments in addition to the amendments entered, see Pages 8, filed 01/27/2021, with respect to Claims 9-16 have been fully considered and are not persuasive. The applicant alleges that the claimed features of a receiver, calculator, corrector, and displayer should no longer be interpreted under 35 U.S.C 112(f). The amended claims still recite the generic placeholders along with functional language. The applicant did not argue that such structure existed within the specification and the specification was not modified to include such structure. 
Claim Rejections - 35 USC § 101 – Modified and Withdrawn 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 3-9, and 11-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception without significantly more. The Subject Matter Eligibility Test for Products and Processes will be referenced to in the following analysis and can be viewed in MPEP 2106 Patent Subject Matter Eligibility [R-10.2019]. 
Claim 1 in itself is a method claim (Yes at Step 1) and is directed to the judicial exception regarding abstract ideas (Yes at Step 2A Prong One). The claim recites “calculating a pulse transit 
Step 2A Prong Two requires the integration of the judicial exception into a practical application for the claimed subject matter to be patent eligible. The claim does recite elements not directed to the judicial exception (“receiving electrocardiogram information…”, “receiving a reference data…”, “synchronizing the electrocardiogram information…”, and “displaying the diastolic….”). The claimed steps do not implement the judicial exception with a machine that is integral to the claim or any other apparatus. The data can be received in any way and from any source before it is processed on a generic computer and displayed in any form (No at Step 2A Prong Two).
Furthermore, the claim does not recite significantly more than the judicial exception and lacks an inventive step (No at Step 2B). The claimed steps of receiving the data, synchronizing data, and displaying data refer to insignificant extra-solution activity. These steps would be well-understood, routine, and conventional to one having ordinary skill in the art and are common place for a method transmitting data and manipulating it. Thus, the judicial exception is not integrated into a practical application because the claim only recites receiving data and using it to calculate other data for display. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim only recites insignificant extra-solution activities of data gathering, processing, and displaying.
Regarding Claim 3, the method of Claim 2 is further limited to specifying how the limitation, “calculating a pulse transit time which is a time period from a specific point in time at which an R wave of electrocardiogram information starts to a specific point…,” is defined. The limitation is again directed to the judicial exception. The other elements as described above do not integrate the judicial exception in a practical manner. Selecting the maximum point on the differential function is conventional, routine, and well known in the art and relates to insignificant extra-solution activities of data gathering.

Regarding Claim 5, the method of Claim 1 is further limited by specifying that one sensor module includes well-known sensors used in conventional ways for the purpose of obtaining data used to calculate blood pressure. The inclusion of the sensors does not add to the practical application of the judicial exception of Claim 1 and is merely insignificant extra-solution activities of data gathering.
Regarding Claim 6, the method of Claim 1 is further limited by specifying that one sensor module includes well-known sensor used in its conventional way for the purpose of obtaining data used to calculate blood pressure through the oscillometric method. The inclusion of the sensor do not add to the practical application of the judicial exception of Claim 1.
Regarding Claim 7, the method of Claim 6 is further limited by calculating reference data from a well-known and conventional method and reads as insignificant extra-solution activity of data gathering. 
Regarding Claim 8, the method of Claim 1 is further limited to providing the data a user or external server through any means. This step is merely insignificant extra solution activity for displaying data that would be deemed routine, convention, and well known in the art.  
	Claim 9 in itself is an apparatus claim (Yes at Step 1) and is directed to the judicial exception regarding abstract ideas (Yes at Step 2A Prong One). The claim recites “calculate a pulse transit time…,” “calculate a mean blood pressure…,” and “calculate a diastolic blood pressure and a systolic blood pressure” which his directed to judicial exception: Mathematical Relationships.
Step 2A Prong Two requires the integration of the judicial exception into a practical application for the claimed subject matter to be patent eligible. The claim does recite elements not directed to the judicial exception (a receiver, a displayer, and time synchronizing data). The claimed components do not 
Furthermore, the claim does not recite significantly more than the judicial exception and lacks an inventive step (No at Step 2B). The claimed components are configured to receive the data refer to insignificant pre-solution activity. These components would be well-understood, routine, and conventional to one having ordinary skill in the art and are common place for a device that calculates blood pressure non-invasively. Thus, the judicial exception is not integrated into a practical application because the claim only recites components that receive data and others that use that data to calculate other data. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim only recites insignificant pre-solution activity. 
Regarding Claim 11, the apparatus of Claim 9 is further limited by the selection of the time point. The selection of this point is insignificant extra-solution activity relating to the routine computer function of data analysis.
Regarding Claim 12, the apparatus of Claim 9 is further limited by the calculator also calculating a pulse wave velocity from pulse transit time and using this value to calculate mean blood pressure. Calculating pulse wave velocity is also directed to the judicial exception. The other elements do not integrate the judicial exception into something significantly more as described above. 
Regarding Claim 13, the apparatus of Claim 9 is further limited in that one sensor module that data is received from includes well-know and conventional sensors for the purpose of obtaining data used to calculate blood pressure. The inclusion of the sensors does not add to the practical application of the judicial exception. 

Regarding Claim 15, the apparatus of Claim 14 is further limited by calculating reference data from a well-known and conventional method and reads as insignificant pre-solution activity of data gathering.
Regarding Claim 16, the apparatus of Claim 9 is further limited by including an output part to display one of the calculated values. Because the data, is merely being shown to the patient objectively the claim reads as insignificant post-solution activity that does not integrate the judicial exception in any practical way.
Response to Arguments
	Applicant’s cancelation of claims 2 and 10 have overcome the 101 rejection. Therefore the rejection of claims 2 and 10 has been withdrawn.
Applicant's argument that the inclusion of a display to both claims 1 and 9, see page 9, filed 01/27/2021 have been fully considered but they are not persuasive. Displaying the data to a user is considered insignificant extra-solution activity for data storing and output. A displayer is a generic computer component that performs its well-known, routine, and conventional function in displaying data.
Claim Rejections - 35 USC § 102 – Withdrawn 
Response to Arguments
Applicant’s amendments to Claims 1 and 9 including the limitation of defining how the pulse transit time is calculated have been considered and the rejection is withdrawn because Banet ‘802 does not disclose the limitations. The applicant’s arguments that Banet ‘802 does not disclose "calculating a 
The following rejection is being newly applied which was necessitated by amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 3, 5-9, 11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Banet (US 8740802 B2) and in view of Trumble (US 20120116235 A1).
	Regarding Claim 1, Banet discloses a method of measuring blood pressure comprising:
	receiving electrocardiogram information and blood flow rate information from a first sensor module (Col. 10 lines 38-47, A microprocessor and analog-to-digital converter within the wrist-worn transceiver detects and analyzes the ECG 104, 104' and PPG 105, 105' waveforms);
	calculating a pulse transit tome on the basis of the electrocardiogram information and the blood flow rate information (Col. Lines 38-41, analyzes the ECG 104, 104' and PPG 105, 105' waveforms to determine PTT);
calculating a mean blood pressure value of a user on the basis of the pulse transit time (Col. 19 lines 35-38, MAPcNIBP calculated in terms of PTT in equation 10);
receiving a reference data from a second sensor module (Col. 32 lines 46-58, pressure values are digitized by the internal analog-to-digital converter, and sent through a cable 286 to the wrist-worn transceiver 272);
calculating a diastolic blood pressure value (Col. 19 line 47, DIAcNIBP) and a systolic blood pressure value (Col. 19 line 44, SYScNIBP) of a user on the basis of the mean blood pressure value (MAPcNIBP includes PTT) and the reference data (MAPcNIBP includes reference data from oscillometric method or MAPindex); and
displaying the diastolic blood pressure value and the systolic blood pressure value of a user (Col. 31 lines 56-59, displays cNIBP values and other vital signs. cNIBP values include the systolic and diastolic blood pressures);
wherein the calculating of the pulse transit time on the basis of the electrocardiogram information the blood flow rate information received from the first sensor module includes: 	synchronizing the electrocardiogram information and the blood flow rate information (Col. 17 lines 51-54, determined from the time difference between features in the ECG and PPG waveforms. The time difference only makes sense if the signals are synchronized in time. They are also shown on the same time axis in Fig. 7A).
While Banet does disclose that a pulse transit time is calculated from a peak in the R wave top a specific point in the blood flow rate information (Col. 17 lines 51-57), Banet does not explicitly disclose calculating a pulse transit time which is a time period from a point in time at which an R wave of the electrocardiogram information starts to a specific point in time of the blood flow rate information. 
Trumble teaches a method for measuring blood pressure wherein a pulse transit time which is a time period from a point in time at which an R wave of the electrocardiogram information starts to a specific point in time of the blood flow rate information ([0030], PTT may be determined by using plethysmograph data in conjunction with ECG data. For example, PTT may be determined by comparing an ECG onset point with a PPG arrival point). It would have been obvious to one having ordinary skill in the art to modify the pulse transit time calculation as disclosed by Banet to include the ECG onset as taught by Trumble as many suitable techniques for calculating pulse transit time are well known in the art (Tremble [0030]) and selecting a starting point in the data constitutes a mere design choice to optimize performance. 
Regarding Claim 3, modified Banet teaches the method of claim 1, wherein Banet further discloses the specific point in time of the blood flow rate information is a point in time at which a primary differential value of a function in which blood flow rate information is expressed according to time is maximized (Fig. 7B point 153 of the bottom plot). 
Regarding Claim 5, modified Banet teaches the method of claim 1 as described above, and Banet further discloses the first sensor module includes an electrocardiogram sensor (278a-c Fig. 24B, Col 32 lines 59-64); and a photoplethysmogram sensor (294 Fig. 24B, Col 31 lines 56-65).
284 Fig. 24A, Col 32 lines 46-58).
Regarding Claim 7, modified Banet teaches the method of Claim 6 as described above, wherein Banet further discloses the reference data includes a reference mean blood pressure value (Col. 32 line 52), a reference diastolic blood pressure value (Col. 32 line 52), and a reference systolic blood pressure value (Col. 32 line 52) which are measured by the second sensor module using the pressure sensor through a vibrating pressure measuring method (Col. 14 lines 57-62).
Regarding Claim 8, modified Banet teaches the method of Claim 1 as described above, and Banet further discloses providing at least one among the 20mean blood pressure value, the diastolic blood pressure value, and the systolic blood pressure value to the user or an external server (Col. 38 lines 4-9, A wireless transceiver transmits the vital sign, motion parameter, location of the patient, and alarm parameter through a wireless system. A remote computer system featuring a display and an interface to the wireless system receives the information and displays it on a user interface for each patient in the group).  
Regarding Claim 9, Banet discloses a blood pressure measuring apparatus comprising:
a receiver (Col. 10 lines 38-47, A microprocessor and analog-to-digital converter within the wrist-worn transceiver detects and analyzes the ECG 104, 104' and PPG 105, 105' waveforms) receiving electrocardiogram information and blood flow rate information from a first sensor module and receive reference data from a second sensor module;
a first calculator (inherent to the wrist worn receiver that does the data processing and calculations) calculating a pulse transit time on the basis of the electrocardiogram information and the blood flow rate information (Col. Lines 38-41, analyzes the ECG 104, 104' and PPG 105, 105' waveforms to determine PTT) and calculate a mean blood pressure value of a user on the basis of the pulse transit time (Col. 19 lines 35-38, MAPcNIBP calculated in terms of PTT in equation 10);
a corrector (inherent to processor in wrist worn receiver) calculating a diastolic blood pressure value (Col. 19 line 47, DIAcNIBP) and a systolic blood pressure value (Col. 19 line 44, SYScNIBP) of a user on the basis of the mean blood pressure value (MAPcNIBP includes PTT) and the reference data (MAPcNIBP includes reference data from oscillometric method or MAPindex); and
a displayer (Col. 31 lines 56-59, monitor) displaying the diastolic blood pressure value and the systolic blood pressure value of a user (Col. 31 lines 56-59, displays cNIBP values and other vital signs. cNIBP values include the systolic and diastolic blood pressures),
wherein the first calculator synchronizes the electrocardiogram information and the blood flow rate information Col. 17 lines 51-54, determined from the time difference between features in the ECG and PPG waveforms. The time difference only makes sense if the signals are synchronized in time. They are also shown on the same time axis in Fig. 7A).
While Banet does disclose that a pulse transit time is calculated from a peak in the R wave top a specific point in the blood flow rate information (Col. 17 lines 51-57), Banet does not explicitly disclose calculating a pulse transit time which is a time period from a point in time at which an R wave of the electrocardiogram information starts to a specific point in time of the blood flow rate information. 
Trumble teaches an apparatus for measuring blood pressure wherein a pulse transit time which is a time period from a point in time at which an R wave of the electrocardiogram information starts to a specific point in time of the blood flow rate information ([0030], PTT may be determined by using plethysmograph data in conjunction with ECG data. For example, PTT may be determined by comparing an ECG onset point with a PPG arrival point). It would have been obvious to one having ordinary skill in the art to modify the pulse transit time calculation as disclosed by Banet to include the ECG onset as taught by Trumble as many suitable techniques for calculating pulse transit time are well known in the Tremble [0030]) and selecting a starting point in the data constitutes a mere design choice to optimize performance. 
Regarding Claim 11, modified Banet teaches the apparatus of Claim 9 as described above, and Banet further discloses the specific point in time of the blood flow rate information is a point in time at which a primary differential value of a function in which the blood flow rate information is expressed according to time is maximized (Fig. 7B, Col 18 lines 48-51). 
Regarding Claim 13, modified Banet teaches the apparatus of claim 9 as described above, and Banet further discloses the first sensor module includes an electrocardiogram sensor (278a-c Fig. 24B, Col 32 lines 59-64); and a photoplethysmogram sensor (294 Fig. 24B, Col 31 lines 56-65).
Regarding Claim 14, modified Banet teaches the apparatus of claim 9 as described above, wherein the second sensor module includes a pressure sensor (284 Fig. 24A, Col 32 lines 46-58).
Regarding Claim 15, modified Banet teaches the apparatus of claim 14 as described above, wherein Banet further discloses the reference data includes a reference mean blood pressure value (Col. 32 line 52), a reference diastolic blood pressure value (Col. 32 line 52), and a reference systolic blood pressure value (Col. 32 line 52) which are measured by the second sensor module using the pressure sensor through a vibrating pressure measuring method (Col. 14 lines 57-62).
Regarding Claim 16, modified Banet teaches the apparatus of claim 9, wherein Banet further discloses an output part configured to provide at least one among the mean blood pressure value, the diastolic blood pressure value, and the systolic blood pressure value to the user or an external server (Col. 38 lines 4-9, A wireless transceiver transmits the vital sign, motion parameter, location of the patient, and alarm parameter through a wireless system. A remote computer system featuring a display and an interface to the wireless system receives the information and displays it on a user interface for each patient in the group). 
4 is rejected under 35 U.S.C. 103 as being unpatentable over Banet (US 8740802 B2) and Trumble (US 20120116235 A1) as applied to claim 1 above and further in view of Wiard (US 20160081563 A1).
Regarding Claim 4, modified Banet teaches the method of Claim 1 as described above.
However, modified Banet but does not teach wherein the calculating of the mean blood pressure value of the user on the basis of the pulse transit time includes: calculating a pulse wave velocity on the basis of the pulse transit time; and calculating the mean blood pressure value on the basis of the pulse transit time and the 5pulse wave velocity.
Wiard teaches the calculating of the mean blood pressure value of the user on the basis of the pulse transit time includes: calculating a pulse wave velocity on the basis of the pulse transit time ([0063], PWV of the user can also be determined by taking the measured length between the proximal and distal sensors and dividing the length by the PTT); and calculating the mean blood pressure value on the basis of the pulse transit time and the 5pulse wave velocity ([0063], input to determine MAP as described previously). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Banet ‘802 with that of Wiard to create a device that can measure mean blood pressure from a measured pulse transit time. Calculating mean blood pressure with pulse wave velocity, which is a function of pulse transit time, is a known method and can easily be incorporated as an algorithm in a known device such a blood pressure calculator. One of ordinary skill in the art would have recognized that applying the known technique of calculating pulse wave velocity from pulse transit time would have yielded predictable results and resulted in an improved method of calculating mean blood pressure.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Banet (US 8740802 B2) and Trumble (US 20120116235 A1) as applied to claims 9 above and further in view of Kawaguchi (US 20040019284 A1).

However, modified Banet does not teach wherein the first calculator calculates: pulse wave velocity on the basis of the pulse transit time; and the mean blood pressure value on the basis of the pulse transit time and the pulse wave velocity.
Kawaguchi teaches a calculator (CPU 56 Fig. 1 and Fig. 2) that calculates pulse wave velocity on the basis of the pulse transit time ([0036]-[0038]); and the mean blood pressure value on the basis of the pulse transit time and the pulse wave velocity ([0040]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Banet ‘802 with that of Wiard to create a device that can measure mean blood pressure from a measured pulse transit time. Calculating mean blood pressure with pulse wave velocity, which is a function of pulse transit time, is a known method and can easily be incorporated as an algorithm in a known device such a blood pressure calculator. One of ordinary skill in the art would have recognized that applying the known technique of calculating pulse wave velocity from pulse transit would have yielded predictable results and resulted in an improved device for calculating mean blood pressure.
Response to Arguments
Applicant’s arguments that Banet ‘051 does not teach the technical features of claim 2 with respect to the 103 rejection of claim 2 (newly amended into Claim 1) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant states that Banet '802 does not disclose "calculating a diastolic blood pressure value and a systolic blood pressure value of a subject on the basis of the mean blood pressure value and the reference data." 
Col. 19 lines 30-49) that the systolic pressure (SYScNIBP) and diastolic pressure (DIAcNIBP) are calculated with MAPcNIBP which is itself calculated on the basis of MAPindex. In equation 10 (Col. 19 lines 37-38), Banet ‘801 discloses calculating Mean Arterial Pressure (MAPcNIBP) on the basis of the pulse transit time and the reference data (MAPindex). Banet ’802 thus discloses calculating the systolic and diastolic pressure on the basis of at least the mean blood pressure calculated from the pulse transit time. 
The reference data appears to refer to the data from the second sensor module which is a pressure sensor (Specification 12/26/2018 page 7, lines 6-22) and performs the oscillometric method to determine a mean blood pressure. MAPindex is determined by the oscillometric method as disclosed in Col. 13 lines 10-13. Thus, Banet ‘802 discloses calculating a systolic pressure and diastolic pressure on the basis of the reference data. Taken together, Banet ‘802 calculates a systolic and diastolic blood pressure on both mean blood pressure and reference data and will be interpreted as such in the newly applied 103 rejection below.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER H CONNOR/Examiner, Art Unit 3791          

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791